DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-15 are pending.
Claims 1-6 are cancelled.

Information Disclosure Statement
The listing of references (or citation to references) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The amendment filed 2/28/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

Page 2, Line 22, amendment of the transmission gear to, “i.e., out of the axis of the transmission gear,” as no direction was provided as originally filed.  
Page 2, Line 23, amendment of a selector arm to, “a selector or actuating arm,” as the arm was only a selector arm, and not an actuating arm, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning.  
Page 3, Line 7, amendment of a selector pivot to, “a selector or actuating pivot,” as the pivot was only a selector pivot, and not an actuating pivot, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning.  
Page 3, Line 15, amendment of a selector gear to, “a selector or actuating gear,” as the gear was only a selector gear, and not an actuating pivot, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning.  
Page 5, Line 30 – Page 6, Line 10, amendment to include reference to US 2005/023877 A1 and details thereof is new matter because these features were not described as originally filed, including with respect to the pending claims and invention.  
Page 7, Line 31-32 amendment of an eccentric selector pin to, “a pin…i.e., out of the transmission gear axis, and activating,” as the pin was only a selector pin, and not an actuating pin, and no directional limitations were present, as originally filed.  In 
Page 8, Line 1, amendment of the language, “the pawl having a radial arm” to “the pawl having two radial arms” as the specification as originally filed only included one radial arm.  
Page 8 Line 13 – Page 8 Line 37, removal of the features discussed as originally filed constitutes new matter because these features, originally discussed, and effecting the scope of the claims when read in view of the specification, are no longer present.  
Page 9 Line 5 – Page 9 Line 26, removal of the features discussed as originally filed constitutes new matter because these features, originally discussed, and effecting the scope of the claims when read in view of the specification, are no longer present.  
Page 9, Line 27, amendment of a selector sleeve to, “a selector or actuator sleeve,” as the sleeve was only a selector sleeve, and not an actuator sleeve, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning.  
Page 9 Line 36 – Page 10 Line 25, removal of the features discussed as originally filed constitutes new matter because these features, originally discussed, and effecting the scope of the claims when read in view of the specification, are no longer present.  
Page 12, Line 23-26 amendment of an eccentric selector pivot to, “an actuating pivot…i.e., out of the transmission gear axis, and actuating,” as the pivot was only a selector pivot, and not an actuating pivot, and no directional limitations were present, as 
Page 12 Line 36, amendment of a blocking arm to, “a blocking arm or supporting arm,” as the blocking arm was discussed, and not an supporting arm, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning. 
Page 16 Line 9, amendment of the phrase, “for the” to “before,” as no timing of steps was provided as originally filed.  
Page 16 Line 12, amendment of a control sleeve to, “a control or blocker sleeve,” as the control sleeve was discussed, and not an blocker sleeve, as originally filed.  In addition, this phrase is amended throughout the specification, and each instance is objected to for the same reasoning. 
Again, as noted above, many of these phrases are present throughout the specification as amended.  These phrases and features are objected to in every instance for the same reasoning provided in the above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Selector pivot” in claim 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Although the specification identifies the selector pivot as feature 15, the specification does not identify corresponding structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
At the outset, it is noted that the inclusion of the features discussed above with respect to the specification objection all constitute new matter.  
Re claim 7, claim 7 recites, “a selector pivot…, i.e. out of an axis of the transmission gear” in lines 6-7.”  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires a particular direction (out of an axis of the transmission gear).  However, the specification as originally filed makes no mention such a directional limitation. Thus, there appears to be no support as originally filed for the limitation. In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.  For the purposes of this examination, any eccentric direction will be considered sufficient.
Re claim 8, claim 8 recites, “a selector pivot…, i.e. out of an axis of the transmission gear” in lines 6-7.”  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if 
Re claim 9, claim 9 recites, “an actuating pivot” in line 5.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “selector pivot.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a selector pivot.”
In addition, claim 9 recites, “situated out of the transmission gear axis” in lines 5-6.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires a particular direction (out of an axis of the transmission gear).  However, the specification as originally filed makes no mention such a directional limitation. Thus, there appears to be 
In addition, claim 9 recites, “two radial arms” in line 9.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires two radial arms, but the specification as originally filed require a “radial arm.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a radial arm.”
In addition, claim 9 recites, “an actuating arm” in line 10 and throughout.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a selector arm.”
Re claim 10, claim 10 recites, “an actuating pivot” in line 4.  However, after a review of the original disclosure (and of the disclosure of the applications to which the 
In addition, claim 10 recites, “two radial arms” in line 9.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires two radial arms, but the specification as originally filed require a “radial arm.” In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.  For the purposes of this examination, this language will be interpreted as requiring, “a radial arm.”
In addition, claim 10 recites, “an actuating arm” in line 910 and throughout.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.” In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as 
Re claim 11, claim 11 recites, “an actuating pivot” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “selector pivot.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a selector pivot.”
Re claim 12, claim 12 recites, “an actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”
In addition, claim 12 recites, “the actuating arm” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no 
Re claim 13, claim 13 recites, “an actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”
In addition, claim 13 recites, “the actuating arm” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the 
Re claim 14, claim 14 recites, “the actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”
Re claim 15, claim 15 recites, “the actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed. For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, claim 7 recites, “selector pivot” in line 6.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  
In addition, claim 7 recites, “its” in line 6.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  
Regarding claim 7, the phrase "i.e. out of an axis of the transmission gear" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “i.e.” are part of the claimed invention.  See MPEP § 2173.05(d).
In addition, claim 7 recites, “the lock” in line 8 and line 9, “the selector arm” in line 13-14 and “the control arm” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the car seat lock,” and “the radial selector arm,” and “the radial control arm” and will be interpreted as such.

Re claim 8, claim 8 recites, “selector pivot” in line 6.  As outlined above, this element is interpreted under 35 USC 112f, but the specification does not identity corresponding structure to accomplish the claimed function.  Thus, it is unclear as to what structure constitutes a selector pivot.  For the purposes of this examination, this language will be interpreted as any feature (and/or equivalents thereof) capable of accomplishing the claimed function, such as a protrusion.  
In addition, claim 8 recites, “its” in line 6.  Numerous elements are previously introduced and thus, it’s unclear as to what structure this language refers.  It appears this language refers to “the transmission gear” and will be interpreted as such.  
Regarding claim 8, the phrase "i.e. out of an axis of the transmission gear" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “i.e.” are part of the claimed invention.  See MPEP § 2173.05(d).
In addition, claim 8 recites, “the seat backrest” in line 3, “the lock” in line 8 and line 9, “the selector arm” in line 13-14 and “the control arm” in line 14.  There is 
In addition, claim 8 recites, a selector pivot…, i.e. out of an axis of the transmission gear” in lines 6-7.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires a particular direction (out of an axis of the transmission gear).  However, the specification as originally filed makes no mention such a directional limitation. Thus, there appears to be no support as originally filed for the limitation. As such, it is unclear how or which direction the selector pivot is arranged.  For the purposes of this examination, any eccentric direction will be considered sufficient.
Re claim 9, claim 9 recites, “an actuating pivot” in line 5.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “selector pivot.”  As such, it is unclear as to what constitutes an actuating pivot.  For the purposes of this examination, this language will be interpreted as requiring, “a selector pivot.”
In addition, claim 9 recites, “situated out of the transmission gear axis” in lines 5-6.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires a particular 
In addition, claim 9 recites, “two radial arms” in line 9.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires two radial arms, but the specification as originally filed require a “radial arm.” As such, it is unclear as to what constitutes an two radial arms.  For the purposes of this examination, this language will be interpreted as requiring, “a radial arm.”
In addition, claim 9 recites, “an actuating arm” in line 10 and throughout.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  As such, it is unclear as to what constitutes an actuating arm.  For the purposes of this examination, this language will be interpreted as requiring, “a selector arm.”
In addition, claim 9 recites, “the movement” in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “movement” and will be interpreted as such.
Re claim 10, claim 10 recites, “an actuating pivot” in line 5.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “selector pivot.”  As such, it is unclear as to what constitutes an actuating pivot.  For the purposes of this examination, this language will be interpreted as requiring, “a selector pivot.”
In addition, claim 10 recites, “two radial arms” in line 10.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires two radial arms, but the specification as originally filed require a “radial arm.” As such, it is unclear as to what constitutes an two radial arms.  For the purposes of this examination, this language will be interpreted as requiring, “a radial arm.”
In addition, claim 10 recites, “an actuating arm” in line 10 and throughout.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  As such, it is unclear as to what constitutes an actuating arm.  For the purposes of this examination, this language will be interpreted as requiring, “a selector arm.”
Re claim 11, claim 11 recites, “an actuating pivot” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the 
Re claim 12, claim 12 recites, “an actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  As such, it is unclear as to what constitutes an actuator sleeve.  For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”
In addition, claim 12 recites, “the actuating arm” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  As such, it is unclear as to what constitutes an actuating pivot.  For the purposes of this examination, this language will be interpreted as requiring, “a selector arm.”
Re claim 13, claim 13 recites, “an actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification 
In addition, claim 13 recites, “the actuating arm” in line 3.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating arm, but the specification as originally filed require a “selector arm.”  As such, it is unclear as to what constitutes an actuating pivot.  For the purposes of this examination, this language will be interpreted as requiring, “a selector arm.”
Re claim 14, claim 14 recites, “the actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  As such, it is unclear as to what constitutes an actuator sleeve.  For the purposes of this examination, this language will be interpreted as requiring, “a control sleeve.”
Re claim 15, claim 15 recites, “the actuator sleeve” in line 2.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires an actuating pivot, but the specification as originally filed require a “control sleeve.”  As such, it is unclear as to what constitutes 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermeulen (WO 03/010026).
At the outset, it is noted that citations will be made to page numbers of the previously supplied English translation.  
Re claim 10, Vermeulen discloses a car seat lock (Fig. 1-6, Page 1), comprising an electric motor (23) mounted in a housing (1) that is connected with a seat backrest (page 1) and having an output shaft (unlabeled in Fig. 2, from 23 to 27) with a worm gear (27) engaging with a circumferential gearing (teeth of 19) of a transmission gear (19) rotatively-mounted (Fig. 1) on a transmission pivot (21) and having on a frontal 
wherein the pawl (4) has two radial arms (10 and the unlabeled arm on 4), an actuating arm (20) and a blocking arm (at 29 on 10) arranged mutually angled (Fig .1-5), the actuating arm (20), in the blocking position (Fig. 5) of the pawl (4), interfering with a circular trajectory of the actuating pivot (16, 9) to allow engagement with the actuating pivot (16, 9), and the blocking arm (at 29 on 10), in the unlocking position (Fig. 5) of the pawl (4), interfering with a circular trajectory of the actuating pivot (16, 9) to block the movement of the actuating pivot (16, 9).
Re claim 11, Vermeulen discloses the car seat lock according to claim 10, wherein the blocking arm (at 29 on 10) has a blocking protrusion (the portion providing 29 is a protrusion) protruding in a tangential direction (Fig. 1) from the blocking arm (at 29) and has a stop area (29) blocking movement of the actuating pivot (16, 9).

Allowable Subject Matter
Claims 7-9, 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Examiner Comments
It is further noted, that upon amendment, it is possible that some claims may have the same scope as others.  For example, it is possible claim 12 may have the same scope as claim 7, and claim 14 may have the same scope as claim 8.  Although not objected to at the present time (as the scopes are not presently the same), Applicant is advised that should any claim(s) be found allowable, other claims may be objected to as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments 
Information Disclosure Statement:  No arguments or IDS has been provided and thus, objection to the specification for a list of references therein is maintained.
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  
Claim Rejections 35 USC 102:  Applicant’s arguments with respect to claims 1, 2 and 5-6 have been considered but are moot in view of the cancelled claims.  Applicant’s arguments concerning claims 7-10 and 12-15 have been considered but are moot in view of the indication of allowable subject matter above.  Applicant’s arguments concerning claim 10 have been considered but amount to a general allegation of patentability (to a new claim), and are addressed by the above rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635